DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekisui House et al. (W02013/157168).
Regarding claim 1, Sekisui House et al. discloses a joint metal (1a) for joining an end surface of a horizontal structural member (3, Fig. 2) to a side surface of a support material (2, Fig. 2), the joint metal comprising a securing plate (4, Fig. 2) to be secured to the side surface of the support material; and a coupling plate (5, Fig. 2) disposed to project from the securing plate toward the horizontal structural member side, the coupling plate being to be coupled in a state inserted into a groove (31) formed over a vertical direction on the end surface of the horizontal structural member, wherein the coupling plate includes a coupling hole (52) that allows insertion of a rod-shaped coupling tool (8) within the groove, the coupling tool being to pass through the horizontal structural member; and a first deficient portion (54,54a, 55, 55a; Figs. 3-7) formed by cutting out a peripheral area of the coupling hole, wherein the first deficient portion is formed in an arc shape centered at the coupling hole (Figs. 3-7).
Regarding claim 2, Sekisui House et al. discloses the first deficient portion (54, 55) is formed in an arc shape centered at the coupling hole with a constant diameter (Figs. 3-7).
Regarding claim 3, Sekisui House et al. discloses a plurality of the first deficient portions (54, 54a, 55, 55a) are formed in arc shapes centered at the coupling holes with a same diameter, and one of portions between end portions of the first deficient portions adjacent to one another in a circumferential direction is disposed to be positioned on a horizontal straight line passing through a center of the coupling hole and on a distal end side of the coupling plate with respect to the coupling hole in a horizontal direction (Fig.7).
Regarding claim 4, Sekisui House et al. discloses the first deficient portion is formed symmetrically to a horizontal straight line passing through a center of the coupling hole (Fig. 7).
Regarding claim 5, Sekisui House et al. discloses a joint metal (1) for joining an end surface of a horizontal structural member (3) to a side surface of a support material (2), the joint metal comprising a securing plate (4) to be secured to the side surface of the support material; and a coupling plate (5) disposed to project from the securing plate toward the horizontal structural member side, the coupling plate being to be coupled in a state inserted into a groove (31) formed over a vertical direction on the end surface of the horizontal structural member, wherein the coupling plate includes a plurality of coupling holes (32) that allow insertion of rod-shaped coupling tools (8) within the groove, the coupling tools being to pass through the horizontal structural member; and a second deficient portion (531, 532)  along a vertical straight line that passes through a center of the coupling hole, the second deficient portion being formed to be long in a vertical direction between the adjacent coupling holes (Fig. 2).
Regarding claim 6, Sekisui House et al. discloses a joint metal (1b, Fig.8)  for joining an end surface of a horizontal structural member (3) to a side surface of a support material (2), the joint metal comprising a securing plate (4) to be secured to the side surface of the support material; and a coupling plate (5b) disposed to project from the securing plate toward the horizontal structural member side, the coupling plate being to be coupled in a state inserted into a groove (31) formed over a vertical direction on the end surface of the horizontal structural member, wherein the coupling plate includes a plurality of coupling holes (52) that allow insertion of rod-shaped coupling tools (8) within the groove, the coupling tools being to pass through the horizontal structural member; a third deficient portion (57) cut out in a peripheral area of the coupling hole; and a fourth deficient portion (581, 582) along a vertical straight line that passes through the coupling hole, wherein the third deficient portion is formed in an arc shape centered at the coupling hole, and the fourth deficient portion is formed to be long in a vertical direction between the adjacent coupling holes (Fig. 2).
Regarding claim 7, Sekisui House et al. discloses the third deficient portion (57) is formed in an arc shape centered at the coupling hole with a constant diameter (Fig. 2).
Regarding claim 8, Sekisui House et al. discloses a plurality of the third deficient portions (57) are formed in arc shapes centered at the coupling holes with a same diameter, and one of portions between end portions of the first deficient portions adjacent to one another in a circumferential direction is disposed to be positioned on a horizontal straight line passing through a center of the coupling hole and on a distal end side of the coupling plate with respect to the coupling hole in a horizontal direction (Fig. 2).
Regarding claim 9, Sekisui House et al. discloses the third deficient portion (57) is formed symmetrically to a horizontal straight line passing through a center of the coupling hole (Fig. 2).
Regarding claim 10, Sekisui House et al. discloses the coupling plate (5b) includes a pin groove (51) formed on an upper end of the coupling plate; and a fifth deficient portion (55), the fifth deficient portion being formed by cutting out in an arc shape in a peripheral area of the pin groove (51).
Regarding claim 11, Sekisui House et al. discloses a joint metal (1c, Fig.9) for joining an end surface of a horizontal structural member (3) to a side surface of a support material (2), the joint metal comprising a securing plate (4) to be secured to the side surface of the support material; and a coupling plate (5c) disposed to project from the securing plate toward the horizontal structural member side, the coupling plate being to be coupled in a state inserted into a groove (31) formed over a vertical direction on the end surface of the horizontal structural member, wherein the coupling plate includes a coupling hole (52) that allows insertion of a rod-shaped coupling tool (8) within the groove, the coupling tool being to pass through the horizontal structural member; and a seventh deficient portion (59) in communication with the coupling hole, the seventh deficient portion being formed to be long along a horizontal straight line (Fig. 9).
Regarding claim 12, Sekisui House et al. discloses the seventh deficient portion (59) has a vertical width smaller than a diameter of the coupling hole (52).
Regarding claim 13, Sekisui House et al. discloses the securing plate (4) includes a plurality of fixing holes (41) for inserting fixtures, the fixing holes being formed to be aligned in a vertical direction, and a securing-plate reinforcing bead (11, Figs. 20-21) is disposed, the securing-plate reinforcing bead projecting from a back-side portion of the securing plate in contact with the side surface of the support material (2) toward a projection direction of the coupling plate.
Regarding claim 14, Sekisui House et al. discloses the securing-plate reinforcing bead (11) is formed in a shape where a plurality of arcs communicate with one another in a vertical direction centered at the fixing holes so as to surround peripheral areas of the fixing holes (Fig. 21).
Regarding claim 15, Sekisui House et al. discloses a reinforcing rib (10) on a bended portion at a boundary between the securing plate and the coupling plate (Fig. 21).
Regarding claim 16, Sekisui House et al. discloses the securing plate (4, Fig. 21) includes a plurality of fixing holes (41) for inserting fixtures, the fixing holes being formed to be aligned in a vertical direction, and a reinforcing rib (10) is disposed on a bended portion at a boundary between the securing plate and the coupling plate.
Regarding claim 17, Sekisui House et al. discloses the reinforcing rib (10) is disposed in each portion between the fixing holes (41) adjacent to one another in the vertical direction.
Regarding claim 18, Sekisui House et al. discloses the securing plate (4) includes a plurality of fixing holes (41) for inserting fixtures, the fixing holes being formed to be aligned in a vertical direction, and a bended-portion reinforcing bead (12, Fig. 22) is disposed in communication with the securing plate from the coupling plate through a bended portion at a boundary between the securing plate and the coupling plate (Fig. 22).
Regarding claim 19, Sekisui House et al. discloses end-portion reinforcing beads (13; Fig. 25) on both end portions in a width direction of the securing plate (4), the end-portion reinforcing bead being long in a vertical direction and projecting from a back- side portion of the securing plate in contact with the side surface of the support material toward a projection direction of the coupling plate.
Regarding claim 20, Sekisui House et al. discloses a building structure comprising the joint metal according to claim 19, wherein the joint metal joins the support material and the horizontal structural member together (Fig. 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633